Title: To James Madison from Richard M. Johnson, 15 July 1814
From: Johnson, Richard M.
To: Madison, James


        
          Great Crossing Scott County, K.July the 15th. 1814
          Dear Sir,
        
        I rcd. the communication of the war department apprising me of the circumstances under which it became necessary to substitute my appointment of commissioner by some other person. I regret that Gov. Shelby has declined going as I fear a Golden opportunity may be lost by procrastination. The peculiar circumstances & loss under which my Brother James Johnson undertook to carry the mail from Chilicothe to Frankfort by the solicitation of the Kentucky deligation, makes me anxious that his proposals should again be accepted. His predecessor Mr. Willis failed; & to allay the complaints of the western people Mr Granger agreed to give the contract to some person that should be selected by the K. delegation. James Johnson was recommended without his Knowledge & in the depth of winter he undertook at the same price for which Mr. Willis failed, besides he had to take the whole of the property public & private on the rout, horses & Stage waggons at a loss of more than five hundred dollars. Since my Brother has had the contract universal Satisfaction has been given & the papers no longer team with complaints against the administration &c as to that line. James Johnson at the last period for proposals bid at the same price that had been given to Willis. He was underbid by some persons notwithstanding which Mr. Granger gave the contract to my Brother & as I understood him with your advice—which is the induc[e] ment for this trouble I am sorry to give you. James Johnson intends putting in his proposals at the same price for which he has been carrying the mail first by the failure of Willis & next by Contract. My Brother has now made such arrangements on his line that he would be reasonably compensated for his trouble but if he should loose the Contract by being underbid by those who are more anxious for the public money than a discharge of their duty, then he will sacrifice much & likely we Shall again hear complaints respecting the great Eastern mail rout to this state. Nothing would justify this statement in behalf of my Brother but the circumstances of loss & har[d]ship which he encountered for the public Service; of course I can feel no delicacy in stating in candour myself, what I might get another to state. With the highest considerations of respect your devoted friend & sert
        
          Rh: M: Johnson
        
      